Eish, C. J.
A verdict was rendered for the plaintiff. The judgment of the trial court overruling the defendant’s' motiop for a new trial was reversed by the Supreme Court, on account of an erroneous instruction given to the juj-y. Rowe v. Spencer, 132 Ga. 426 (64 S. E. 468). Upon a second trial a verdict was again rendered in favor of the plaintiff. The trial judge granted a new trial. This was the first exercise of his discretion in granting a new trial. As the verdict under the evidence and the law applicable thereto was not demanded, there was no abuse of discretion by the trial judge, and his judgment granting a new trial will be affirmed. Kuhnen v. Postal Telegraph-Cable Company, 135 Ga. 390 (69 S. E. 554).

Judgment affirmed.

All• the Justices concur.